                                 Case 2:15-cv-01344-JAD-BNW Document 333 Filed 12/19/19 Page 1 of 4



                             1   BUCHALTER
                                 A Professional Corporation
                             2   C. DANA HOBART, ESQ. (CA SBN: 125139) (Admitted Pro Hac Vice)
                                 1000 Wilshire Boulevard, Suite 1500
                             3   Los Angeles, CA 90017
                                 Telephone: 213.891.0700
                             4   Fax: 213.896.0400
                                 Email: dhobart@buchalter.com
                             5
                                 HEJMANOWSKI & McCREA
                             6   PAUL HEJMANOWSKI, ESQ. (NV SBN: 94)
                                 CHARLES MCCREA, ESQ. (NV SBN: 104)
                             7
                                 520 South Fourth Street, Suite 320
                             8   Las Vegas, NV 89101
                                 Telephone: 702.834.8777
                             9   Fax: 702.834.5262
                                 Email: prh@hmlawlv.com
                        10              chm@hmlawlv.com
                        11       Attorneys for Plaintiffs,
                                 AERODYNAMICS INCORPORATED and
                        12
                                 ADI HOLDINGS COMPANY, INC.
                        13
                                                      IN THE UNITED STATES DISTRICT COURT
                        14
                                                          FOR THE DISTRICT OF NEVADA
                        15

                        16 AERODYNAMICS INCORPORATED, a                     Case No. 2:15-cv-1344-JAD-BNW
                           Michigan corporation; ADI HOLDINGS
                        17 COMPANY INC., a Georgia corporation,
                                                                            STIPULATION AND [PROPOSED]
                        18                  Plaintiffs,                     ORDER EXTENDING TIME FOR
                                                                            PLAINTIFFS TO FILE REPLY IN
                        19            vs.                                   SUPPORT OF MOTION FOR
                                                                            VOLUNTARY DISMISSAL WITHOUT
                        20 CAESARS ENTERTAINMENT OPERATING                  PREJUDICE OF VIA AIRLINES, INC.
                           COMPANY, INC., a Delaware corporation;           [DKT. NOS. 326 AND 327]
                        21 STEVEN MARKHOFF, an individual;
                           INTERNATIONAL MANAGEMENT                         (FIRST REQUEST BY PLAINTIFFS)
                        22 SOLUTIONS LLC, a Delaware corporation; VIA
                           AIRLINES, INC., a Colorado corporation; VIA
                        23 AIR, LLC, a Delaware corporation; and AMOS
                           VIZER, an individual,                                  ECF Nos. 332, 333
                        24
                                        Defendants.
                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 333 Filed 12/19/19 Page 2 of 4



                             1             Plaintiffs Aerodynamics Incorporated and ADI Holdings Company, Inc. (collectively

                             2   “Plaintiffs”) by and through their undersigned counsel, and Defendants Caesars Entertainment

                             3   Operating Company, Inc. (“Caesars”); Steven Markhoff and International Management Solutions,

                             4   LLC (collectively “Markhoff”); and Via Air, LLC and Amos Vizer (collectively “Via” or the

                             5   “Via Entities”), by and through their undersigned counsel, hereby state as follows:

                             6             1.      On November 26, 2019, Plaintiffs filed their Motion for Voluntary Dismissal

                             7   without Prejudice of Via Airlines, Inc. (“Motion”) [Dkt. No. 320];

                             8             2.      On December 16, 2019, after two extensions of time requested by Caesars and

                             9   Markhoff, agreed to by Plaintiffs, and granted by this Court [Dkt. Nos. 322-325], Caesars and

                        10       Markhoff filed their respective Responses to the Motion [Dkt. Nos. 326 and 327]; 1

                        11                 3.      This is the first stipulation for an extension of time requested by Plaintiffs to file a

                        12       reply in support of the Motion;

                        13                 4.      The current deadline for Plaintiffs to file their reply is December 23, 2019;

                        14                 5.      The parties have agreed to modify the briefing schedule to allow Plaintiffs a brief

                        15       extension of time to file their reply to and including Friday, December 27, 2019.

                        16                 In light of the foregoing, the Parties STIPULATE AND AGREE, subject to this Court’s

                        17       approval, to extend the deadline for Plaintiffs to file their reply in support of the Motion to and

                        18       including December 27, 2019.

                        19           Dated this 19th day of December 2019                 Dated this 19th day of December 2019
                                     BUCHALTER, a Professional Corporation                PISANELLI BICE PLLC
                        20
                                     By: /s/ C. Dana Hobart                               By: /s/ M. Magali Mercera
                        21           C. Dana Hobart, Esq. (CA SBN: 125139)                James J. Pisanelli, Esq., Bar No. 4027
                                     1000 Wilshire Boulevard, Suite 1500                  Debra L. Spinelli, Esq., Bar No. 9695
                        22
                                     Los Angeles, CA 90017                                M. Magali Mercera, Esq., Bar No. 11742
                        23                                                                Emily A. Buchwald, Esq., Bar No. 13442
                                     HEJMANOWSKI & McCREA
                                                                                          400 South 7th Street, Suite 300
                                     Paul Hejmanowski, Esq., Bar No. 94
                        24           Las Vegas, NV 89101                                  Las Vegas, NV 89101

                        25           520 South Fourth Street, Suite 320                   Attorneys for Caesars Entertainment
                                                                                          Operating Company, Inc.
                        26           Attorneys for Plaintiffs

                        27       1
                                  Defendants Via Airlines, Inc., Via Air, LLC, and Amos Vizer did not file oppositions to the
                                 Motion and have represented to the Court that they do not take a position as to the Motion [Dkt.
                        28       No. 324].
     BUCHALTER
A PROFESSIONAL CORPORATION                                                            1
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 333 Filed 12/19/19 Page 3 of 4



                             1
                                  Dated this 19th day of December 2019               Dated this 19th day of December 2019
                             2

                             3    BROWNSTEIN HYATT FARBER                            BITMAN O’BRIEN & MORAT, PLLC
                                  SCHRECK, LLP                                       By: /s/ Ronnie J. Bitman
                             4    By: /s/ Frank M. Flansburg                         Ronnie J. Bitman, Esq., FL Bar No. 744891
                             5    Frank M. Flansburg III, Esq., Bar No. 6974         (admitted pro hac vice)
                                  Troy P. Domina, Esq., Bar No. 13862                255 Primera Blvd., Suite 128
                             6    100 North City Parkway, Suite 1600                 Lake Mary, FL 32746
                                  Las Vegas, NV 89106                                Matthew T. Dushoff, Esq., Bar No. 4975
                             7
                                  Attorneys for Defendants Steven Markhoff and       KOLESAR & LEATHAM
                             8    International Management Solutions LLC             400 S. Rampart Blvd., Suite 400
                                                                                     Las Vegas, Nevada 89145
                             9
                                                                                     Attorneys for Defendants Via Airlines, Inc.,
                        10                                                           Via Air, LLC, and Amos Vizer

                        11

                        12
                                                                               ORDER
                        13
                                    IT IS SO ORDERED that Plaintiffs shall have up to and including Friday, December 27,
                        14       IT IS HEREBY ORDERED that Plaintiffs' Motion for Leave to File Omnibus Reply Brief in
                           2019 tooffile
                           Excess        theirLimits
                                       Page    reply [ECF
                                                      in support of theisMotion.
                                                            No. 332]     GRANTED. Plaintiffs may file a single reply to
                        15 Caesars's and Markhoff's Responses to Plaintiffs' Motion for Voluntary Dismissal Without
                           Prejudice as to Defendant Via Airlines, Inc., which does not exceed 24 pages. Based on the
                        16 parties' stipulation [ECF No. 333], IT IS FURTHER ORDERED that plaintiffs have until
                                                                                    UNITED STATES DISTRICT JUDGE
                        17 December 27, 2019, to file that reply brief.
                                                                                    DATED:
                        18
                                                                           _________________________________
                                                                                    CASE NO. 2:15-cv-1344-JAD-BNW
                        19                                                 U.S. District Judge Jennifer A. Dorsey
                                                                           Dated: December 23, 2019
                        20 38876760

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                 2
